DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II, claims 6-20 in the reply filed on 8/24/22 is acknowledged. Claims 1-5 are cancelled pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 21, the phrase "one or more processors" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "one or more"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). It is suggested the claim be amended to read “at least one processor” to overcome this rejection.
Regarding claim 21, the phrases "one or more first edible crowns" and “one or more second edible crowns” render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "one first edible crown" and “one second edible crown”), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). The singular elements read on the first, non-elected embodiment that controls drive speed based upon the ripeness of individual crowns, while applicant has elected the second embodiment the controls drive speed based upon a total number of crowns ready for harvesting of a plurality of crowns. 
All other instances of the phrase “one or more” should be amended accordingly.
Claims 22-25 are rejected for their dependency upon claim 21.

Claim Objections

Claim 14 is objected to because of the following informalities: line 5 reads “if further” and should read “is further”.  Appropriate correction is required.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neubauer (EP 1958494 A1).

Regarding claim 6, Neubauer discloses a machine (vehicle 1) comprising: 
a first imaging device (4, The device further comprises three cameras 4, paragraph 0015); 
a second imaging device (4); 
one or more processors (control means, not shown, paragraph 0016); and 
one or more non-transitory computer-readable media storing instructions that, when executed, cause the one or more processors to perform operations comprising: 
receiving, from the first imaging device, first image data representing first edible crowns (asparagus) within a first row (The three cameras 4 transmit image information of the three rows of asparagus plants to the control means, page 5 lines 187-188); 
receiving, from the second imaging device, second image data representing second edible crowns within a second row (page 5 lines 187-188); 
determining, based at least in part on the first image data, a first number of the first edible crowns that are ready for harvesting (each camera determines an amount of spears and if they are ready for harvesting, lines 193-194); 
determining, based at least in part on the second image data, a second number of the second edible crowns that are ready for harvesting (lines 193-194); and 
determining, based at least in part on at least one of the first number or the second number, a speed of the machine (paragraph 0024).

Regarding claim 7, Neubauer discloses the machine of claim 6, further comprising a third imaging device (4), the operations further comprising: 
receiving, from the third imaging device, third image data representing third edible crowns within a third row (page 5 lines 187-188); and 
determining, based at least in part on the third image data, a third number of the third edible crowns that are ready for harvesting (lines 193-194), and 
wherein determining the speed of the machine is further based at least in part on the third number (paragraph 0024).

Regarding claim 8, Neubauer discloses the machine of claim 6, the operations further comprising: 
receiving, from the first imaging device, third image data representing third edible crowns within the first row (as the vehicle advances forward, camera 4 will view third edible crowns, forward of the first edible crowns); 
receiving, from the second imaging device, fourth image data representing fourth edible crowns within the second row (as the vehicle advances forward, camera 4 will view fourth edible crowns, forward of the second edible crowns); 
determining, based at least in part on the third image data, a third number of the third edible crowns that are ready for harvesting (each camera determines an amount of spears and if they are ready for harvesting, lines 193-194); and 
determining, based at least in part on the fourth image data, a fourth number of the fourth edible crowns that are ready for harvesting (each camera determines an amount of spears and if they are ready for harvesting, lines 193-194).

Regarding claim 9, Neubauer discloses the machine of claim 8, wherein the speed comprises a first speed, the operations further comprising determining a second speed of the machine based at least in part on at least one of the third number or the fourth number (paragraph 0007, the cameras continuously observe a region in front of the vehicle, and will control the speed continuously).

Regarding claim 10, Neubauer discloses the machine of claim 6, the operations further comprising determining that the first number is greater than the second number, and wherein the speed accommodates the machine to harvest the first number of edible crowns in the first row (paragraph 0024, in the case of a large amount of ripe crop, the speed is reduced).

Regarding claim 11, Neubauer discloses the machine of claim 6, the operations further comprising determining that the first number and the second number are the same, and wherein the speed accommodates the machine to harvest the first number of edible crowns in the first row and the second number of edible crowns in the second row (an equal number of first and second edible crowns would be harvested).

Regarding claim 12, Neubauer discloses the machine of claim 6, further comprising a driving mechanism, the operations further comprising instructing the driving mechanism to move the machine at the speed, and while traveling at the speed, the machine is configured to harvest the at least one of the first number of the first edible crowns or the second number of the second edible crowns (paragraph 0013, the vehicle can operate without a driver).

Regarding claim 13, Neubauer discloses a method comprising: 
receiving first image data corresponding to edible crowns within a first row (page 5 lines 187-188); 
receiving second image data corresponding to edible crowns within a second row (page 5 lines 187-188); 
determining, based at least in part on the first image data, a first number of edible crowns within the first row that are ready for harvesting (lines 193-194); 
determining, based at least in part on the second image data, a second number of edible crowns within the second row that are ready for harvesting (lines 193-194); and 
determining, based at least in part on at least one of the first number or the second number, a speed of a machine (paragraph 0024).

Regarding claim 14, Neubauer discloses the method of claim 13, further comprising: 
receiving third image data corresponding to edible crowns within a third row (page 5 lines 187-188); and 
determining, based at least in part on the third image data, a third number of edible crowns within the third row that are ready for harvesting (lines 193-194), and 
wherein determining the speed if further based at least in part on the third number (paragraph 0024).

Regarding claim 15, Neubauer discloses the method of claim 13, further comprising determining that the first number is greater than the second number, and wherein, at the speed, the machine is configured to harvest the first number of the edible crowns within the first row and the second number of the edible crowns within the second row (paragraph 0024, in the case of a large amount of ripe crop, the speed is reduced).

Regarding claim 16, Neubauer discloses the method of claim 13, wherein the first image data is received at a first time, the second image data is received at a second time, and the speed comprises a first speed, the method further comprising: 
receiving, at a third time that is after the first time, third image data corresponding to additional edible crowns within the first row (as the vehicle advances forward, camera 4 will view third edible crowns, forward of the first edible crowns); 
receiving, at a fourth time that is after the second time, fourth image data corresponding to additional edible crowns within the second row (as the vehicle advances forward, camera 4 will view fourth edible crowns, forward of the second edible crowns); 
determining, based at least in part on the third image data, a third number of additional edible crowns within the first row that are ready for harvesting (each camera determines an amount of spears and if they are ready for harvesting, lines 193-194); 
determining, based at least in part on the fourth image data, a fourth number of additional edible crowns within the second row that are ready for harvesting (each camera determines an amount of spears and if they are ready for harvesting, lines 193-194); and 
determining, based at least in part on at least one of the third number or the fourth number, a second speed of the machine (paragraph 0007, the cameras continuously observe a region in front of the vehicle, and will control the speed continuously).

Regarding claim 17, Neubauer discloses the method of claim 16, wherein: the first time and the second time are substantially contemporaneous; and the third time and the fourth time are substantially contemporaneous (figure 1 shows cameras 4 at the same distance from the front of the harvester along each row).

Regarding claim 18, Neubauer discloses the method of claim 13, wherein receiving first image data and the second image data occur while the machine is moving (paragraph 0007, the cameras continuously observe a region in front of the vehicle as the vehicle travels).

Regarding claim 19, Neubauer discloses the method of claim 13, further comprising: 
continuously receiving additional first image data corresponding to additional edible crowns within the first row; 
continuously receiving additional second image data corresponding to additional edible crowns with the second row; 
continuously determining, based at least in part on the additional first image data, a number of additional edible crowns within the first row that are ready for harvesting; 
continuously determining, based at least in part on the additional second image data, a number of additional edible crowns within the second row that are ready for harvesting; and 
continuously determining, based at least in part on at least one of the number of additional edible crowns within the first row or the number of additional edible crowns within the second row, an additional speed of the machine (cameras 4 monitor the ripe crowns continuously, and therefore control the speed continuously).

Regarding claim 20, Neubauer discloses the method of claim 13, further comprising at least one of: instructing at least a first robotic arm (6) to harvest the first number of the edible crowns, while the machine is traveling at the speed; and instructing at least a second robotic arm (6) to harvest the second number of the edible crowns, while the machine is traveling at the speed.

Regarding claim 21, Neubauer discloses a system, comprising: 
one or more processors (control means, not shown, paragraph 0016); and 
one or more non-transitory computer-readable media storing instructions that, when executed, cause the one or more processors to perform operations comprising: 
receiving, from a first imaging device (4), first image data representing one or more first edible crowns within a first row (page 5 lines 187-188), 
receiving, from a second imaging device (4), second image data representing one or more second edible crowns within a second row (page 5 lines 187-188), 
determining, based at least in part on the first image data, a first number of the one or more first edible crowns that are ready for harvesting (lines 193-194), 
determining, based at least in part on the second image data, a second number of the one or more second edible crowns that are ready for harvesting (lines 193-194), and 
determining, based at least in part on at least one of the first number or the second number, a speed associated with harvesting at least one of the one or more first edible crowns or the one or more second edible crowns (paragraph 0024).

Regarding claim 22, Neubauer discloses the system of claim 21, the operations further comprising: 
receiving, from a third imaging device (4), third image data representing one or more third edible crowns within a third row (page 5 lines 187-188); and 
determining, based at least in part on the third image data, a third number of the one or more third edible crowns that are ready for harvesting (lines 193-194), and 
wherein determining the speed is further based at least in part on the third number (paragraph 0024).

Regarding claim 23, Neubauer discloses the system of claim 21, the operations further comprising: 
receiving, from the first imaging device, third image data representing one or more third edible crowns within the first row (as the vehicle advances forward, camera 4 will view third edible crowns, forward of the first edible crowns); 
receiving, from the second imaging device, fourth image data representing one or more fourth edible crowns within the second row (as the vehicle advances forward, camera 4 will view fourth edible crowns, forward of the second edible crowns); 
determining, based at least in part on the third image data, a third number of the one or more third edible crowns that are ready for harvesting (each camera determines an amount of spears and if they are ready for harvesting, lines 193-194); 
determining, based at least in part on the fourth image data, a fourth number of the one or more fourth edible crowns that are ready for harvesting (each camera determines an amount of spears and if they are ready for harvesting, lines 193-194); and 
determining, based at least in part on at least one of the third number or the fourth number, a second speed associated with harvesting at least one of the one or more third edible crowns or the one or more fourth edible crowns (paragraph 0007, the cameras continuously observe a region in front of the vehicle, and will control the speed continuously).

Regarding claim 24, Neubauer discloses the system of claim 21, further comprising: 
causing a driving mechanism to travel at the speed; 
instructing at least a first robotic arm (6) to harvest the one or more first edible crowns while the driving mechanism is traveling at the speed; and 
instructing at least a second robotic arm (6) to harvest the one or more second edible crowns while the driving mechanism is traveling at the speed.

Regarding claim 25, Neubauer discloses the system of claim 21, the operations further comprising one of: 
determining that the first number is greater than the second number, and wherein the speed accommodates harvesting the first number of the one or more first edible crowns in the first row (paragraph 0024, in the case of a large amount of ripe crop, the speed is reduced); or 
determining that the first number and the second number are the same, and wherein the speed accommodates harvesting the first number of the one or more first edible crowns in the first row and the second number of the one or more second edible crowns in the second row (an equal number of first and second edible crowns would be harvested).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (USPN 3159292).
Regarding claims 13-20, the claims lack the necessary structural components performing the method.  The claims must comprise a processor and non-transitory computer readable media configured to perform the method based on data received from imaging devices to overcome the rejection.  Failure to provide substantial structure to perform the method will result in further rejection in view of Porter or other like art further in combination with being obvious to merely automate. 
  Porter shows a machine system comprising a towing tractor, conveyor belts, loading platform and human operators.  The system moves across a field for the purpose of harvesting broccoli (Column 1 lines 8 and 9).  The system is capable of working across a plurality of rows of broccoli and each human operator is capable of continuously performing the method and determinization to communicate an acceptable speed to the driver.   With respect to instructing robotic arms, as noted above there is a clear lacking of additional operational components configured to perform the method therefore the addition of robotic arms is considered to be a mere obvious automation feature easily added to the system of Porter.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160192588 A1 discusses lowering the speed of a harvesting unit upon detecting a high number of rip units of produce.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.I.R./               Examiner, Art Unit 3671                         

/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671